          Case 1:20-cv-05233-VSB Document 29 Filed 03/29/21 Page 1 of 1



                                                           MOSER LAW FIRM, P.C.
631-824-0200
steven.moser@moserlawfirm.com

                                                   March 29, 2021

VIA ECF

Hon. Vernon S. Broderick, USDJ
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

Re:     Ayala v. BL 62 West 9th St, LLC, 20-cv-05233-VSB

Dear Judge Broderick:

        I represent the Plaintiff Angel Ayala in the above-reference matter. Upon review of the
Court’s Docket Order dated January 25, 2021 it has come to my attention that I have not yet
submitted contemporaneous billing records as directed by the Court. I apologize to the Court for
the oversight and hereby submit the annexed contemporaneous billing records in further support
of the Joint Motion to Approve the FLSA settlement filed on February 24, 2021 (ECF No. 27).

                                                   Respectfully submitted



                                                   Steven John Moser

Encl.




                    5 East main street, huntington, new York 11743
                            www.moseremploymentlaw.com
